PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10,141,371
Issue Date: November 27, 2018
Application No. 15/367,108
Filing or 371(c) Date: December 1, 2016
Attorney Docket No. 098825-1032171-003710US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on November 15, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56. 1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Upon review of the application it appears that the request included a payment of the deficiency in the amount of $2830.00.  The request submitted on July 12, 2021 included the fees in the amount of $2580.00, an additional fee of $250.00 was due to satisfy the basic filing fee.  As such, the overpayment of $2580.00 will be credited back to the petitioner’s deposit account.  

The file still does not indicate a change of address has been submitted. The address given on the
petition still differs from the address of record. However, as informed in the previous decision
dated November 9, 2021, if appropriate, a change of address should be filed in accordance with
MPEP 601.03 and the decision also stated that the Office will mail all future correspondence
solely to the address of record. As a result, a courtesy copy will not be mailed to the address on
the petition.









/JOANNE L BURKE/Lead Paralegal Specialist, OPET